Citation Nr: 1828796	
Decision Date: 05/15/18    Archive Date: 05/23/18

DOCKET NO.  14-39 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for left knee chondromalacia patella. 

2. Entitlement to an evaluation in excess of 10 percent for right knee chondromalacia patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel



INTRODUCTION

The Veteran served from November 1977 to November 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1. The Veteran's left knee disability has not been limited in flexion to 30 degrees or less at any time during the appeal period. 

2. The Veteran's right knee disability has not been limited in flexion to 30 degrees or less at any time during the appeal period. 


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for chondromalacia patella of the left knee have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2017).

2. The criteria for a disability rating in excess of 10 percent for chondromalacia patella of the right knee have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by a way of a letter sent May 2012.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. §§ 5103; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, hearing testimony, and statements from the Veteran.  Neither the Veteran nor his representative has notified the VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C. §§ 5103A; 38 C.F.R. § 3.159(c).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4. (2017). While the Board typically considers only those factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

When there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

The Veteran contends that his left and right knee disabilities should be rated higher than the currently assigned 10 percent disability ratings.  Because evidence pertaining to the severity of these disabilities is located in same or similar documents, the Board shall analyze these issues together below.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg, where flexion limited to 60 degrees is rated as noncompensably disabling; flexion limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and, flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a. 

38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

Furthermore, 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability.  Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint. Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  Pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment).

During an August 2013 VA examination, the Veteran complained of knee pain and locking of his knees.  He uses a knee brace on his left knee.  The examiner noted tenderness to the left knee.  However, there was no evidence of instability, in either knee.  Range of motion testing showed flexion to 140 degrees with evidence of pain and extension to zero degrees for the right knee and 125 degrees of flexion with evidence of pain and zero of extension in the left knee.  After repetitive use testing, the Veteran was able to flex his right knee to 140 degrees and to extend this knee to zero degrees.  He was able to flex his left knee to 125 degrees and extend this knee to zero degrees after repetitive use testing. Muscle strength and joint stability testing showed normal results.  The examiner noted that there were no additional functional limitations and no reports of flare-ups.  
The Board has considered whether any additional DCs should be assigned to the Veteran's disability picture.  While VA General Counsel has interpreted that separate ratings may be assigned under DC 5260 and DC 5261 (limitation of extension of the leg) for disability of the same joint where there is both compensable limitation of flexion and extension, the Board notes that the evidence of record does not show limitation of extension of 5 degrees or greater in any medical or lay evidence; thus, a separate rating for limitation of extension is not warranted in this case for either knee. See VAOPGCPREC 9-2004.

Likewise, in addition to amounting to pyramiding, DC 5256 is inapplicable in this case because the medical and lay evidence of record does not show that the Veteran has ankylosis in his knees.  Moreover, there is no indication in the claims file that the Veteran is symptomatic due to semilunar cartilage removal (DC 5259), or that dislocated semilunar cartilage in the knee was causing frequent episodes of locking, pain, and effusion in the joint (DC 5258).  Additionally, DC 5262 does not apply in the Veteran's case as the evidence does not demonstrate impairment of the tibia or fibula, specifically malunion or nonunion.  The Veteran's range of motion testing revealed full extension to zero degrees and did not indicate the presence of any objective hyperextension; thus, DC 5263 does not apply to his bilateral knee disabilities.  Lastly, while separate ratings for DC 5260 and 5257 (impairment of the knee due to recurrent subluxation or lateral instability) would not amount to pyramiding, the August 2013 VA examination revealed normal joint stability testing results.  In regard to recurrent subluxation, the August 2013 VA examiner did note a history of severe recurrent subluxation of the left knee, however there was no X-ray evidence of patellar subluxation.  See VAOPGCPREC 23-97, 9-98.

The Board has considered whether a higher rating should be assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria but determines that a higher rating is not warranted for the Veteran's disability picture during the appellate period.  The range of motion testing conducted during the medical evaluation considered the thresholds at which pain limited motion.  The Veteran reported flare-ups of his symptoms; however, the August 2013 VA examination did not show functional impairment due to pain.  Additionally, flexion was not limited to 30 degrees or less for the left or right knee at any time during the appeal.  Thus, a higher rating under these provisions is not approximated in the Veteran's disability picture.

Accordingly, the Board concludes that the Veteran's left and right knee disabilities do not warrant ratings in excess of 10 percent.  As the preponderance of evidence is against the Veteran's claims, the benefit of the doubt doctrine does not apply, and the claims must be denied.  38 U.S.C. § 5107, 38 C.F.R. § 4.3; Gilbert v. Derwinski, Vet. App. At 49. 

ORDER

Entitlement to an evaluation in excess of 10 percent for left knee chondromalacia patella is denied. 

Entitlement to an evaluation in excess of 10 percent for right knee chondromalacia patella is denied. 





____________________________________________
B.T KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


